Citation Nr: 0306692	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  96-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had active 
service from January 1948 to November 1950.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1995 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  When this case was previously before 
the Board in November 1998, it was remanded for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran died due to pneumonia; a cerebellar tumor, a 
seizure disorder, and high blood pressure were listed as 
conditions which contributed to death.

2.  At the time of the veteran's death, service connection 
was established for moderately advanced pulmonary 
tuberculosis, which was inactive and rated noncompensable 
since May 1967.

3.  The preponderance of the evidence shows that hypertension 
was not a significant contributing factor in the veteran's 
death.

4.  Service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has been 
considered on the merits.  The record includes service 
medical records, VA consultation reports and treatment 
records, and private medical records.  The appellant was 
notified of the applicable laws and regulations.  The Board 
remand, the rating decision, the statement of the case, and 
the supplemental statements of the case have informed her 
what she needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  She was notified of the 
enactment of the VCAA in October 2002 correspondence and in a 
December 2002 supplemental statement of the case.  Those 
documents specifically informed her of her and VA's relative 
responsibilities in obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran's death certificate shows that he died on August 
[redacted], 1995, at the age of 65.  Pneumonia was listed as the cause 
of death.  Cerebellar tumor, seizure disorder, and high blood 
pressure were listed as other conditions contributing to 
death.  There was no autopsy.  

During the veteran's lifetime, service connection was in 
effect for moderately advanced pulmonary tuberculosis which 
was arrested and rated noncompensable since May 1967.  The 
veteran had been determined to be entitled to special monthly 
compensation at the rate for arrested tuberculosis.  The 
appellant alleges that the veteran's tuberculosis contributed 
to his repeated bouts of pneumonia and therefore contributed 
to his death.  Further, medical records reveal that the 
veteran might have warranted a diagnosis of hypertension 
within the first post-service year.  Hypertension was listed 
as a significant condition contributing to death.

Although the service medical records reflect diastolic blood 
pressure readings below 90, when the veteran was hospitalized 
by the VA in December 1950 for further treatment of 
tuberculosis, an admission examination found his blood 
pressure to be 146/116.  His heart was normal in size; there 
were no thrills, murmurs or irregularities.  There was no 
edema or cyanosis, and peripheral arteries were soft.  He 
remained hospitalized until May 1952.

The diagnosis on March 1953 VA examination was chronic 
pulmonary tuberculosis, far advanced, inactive for 2 years, 5 
months.

The veteran was hospitalized by the VA in September 1953 for 
treatment of a left inguinal hernia.  On admission 
examination, his blood pressure was 128/104.  The final 
diagnoses were left inguinal hernia secondary to 
pneumoperitoneum and tuberculosis with the left lung, 
inactive since July 1950.

During a January 1954 VA hospitalization for observation, the 
veteran's blood pressure was 140/74.  The point of maximum 
impulse was in the fifth interspace in the mid-clavicular 
line.  Heart sounds were regular and of good quality.  There 
was a short, soft systolic murmur in the pulmonic area, not 
transmitted.  No diastolic murmur was heard.  The peripheral 
vessels were soft and there was no edema of the legs.  The 
diagnosis was chronic pulmonary tuberculosis, moderately 
advanced, inactive for three years.

The veteran was rehospitalized by the VA from March to 
November 1955.  It was noted that in December 1954 he had 
developed slight hematemesis and had had a positive sputum 
culture.  On admission examination, his blood pressure was 
160/94. His chest was normal to inspection, palpation and 
percussion; there were some scattered rales in the left apex.  
The remainder of the examination was within normal limits.  
The final diagnosis was chronic pulmonary tuberculosis, 
moderately advanced, active for three months.  At discharge 
in November 1955, tuberculosis was described as arrested.

After the 1950s, the next medical evidence is dated in the 
1990s.  When the veteran was seen in May 1994 for VA 
outpatient neurological follow-up, his blood pressure was 
158/100, he was noted to have hypertension and there was a 
reference to Lopressor.  A history of a post-fossa tumor with 
surgical removal in 1973 and 1987 was noted.  The assessment 
was pancerebellar ataxia with left-side central nerve palsies 
secondary to status post partial removal of post-fossa tumor.

The veteran was hospitalized for one day by the VA in May 
1995 because of increased temperature and seizure activity.  
On admission, his blood pressure was 127/76; he was in no 
respiratory distress.  He was status-post cerebrovascular 
accident.  He had started having seizures two months before 
which had increased in frequency.  He also had increasing 
weakness involving the right side.  On examination, both 
lungs were clear.  The initial impression was new onset 
seizure disorder and intracranial mass.  His heart had a 
regular rate and rhythm, normal first and second sounds, and 
no murmurs or rub.  The diagnosis was cerebellar lesion with 
secondary hydrocephalus.

The veteran was rehospitalized by the VA from late May to 
July 1995.  It was recorded that he had been at the Valley 
Medical Center for posterior fossae cyst drainage and that 
during that hospitalization he presumably had some 
respiratory insufficiency, with placement of a tracheostomy.  
The veteran was noted to be taking medication for 
hypertension.  He was discharged to a nursing home.

Private hospital records show that the veteran was admitted 
in mid-July 1995 and died in early August.  His blood 
pressure was 120/78.  The admitting diagnoses were: History 
of benign cerebellar tumor, previous craniotomies in 1973 and 
1987; posterior fossa cyst drainage, hydrocephalus; 
ventricular peritoneal shunt; seizure disorder; hypertension; 
history of MRSA in the sputum; history of tuberculosis in the 
1950's; history of urinary tract infections and tracheostomy, 
PEG tube, and Foley catheter status.  About two days after 
admission, he had a seizure, and apparently had copious 
secretions and wheezing, and appeared to have pneumonia.  On 
July 20 he was noted to be doing a little better but was 
hypotensive.  Thereafter he appeared to be doing all right.  
In early August, a chest X-ray showed a fairly dense right 
lower lobe pneumonia.  The next day he became severely 
hypotensive and his pulse was rapid.  He then expired.  The 
final diagnoses were:  Pneumonia with death; history of 
benign cerebellar tumor with previous craniotomies in 1973 
and 1987, posterior fossa cyst drainage, hydrocephalus; 
ventricular peritoneal shunt; seizure disorder; hypertension; 
history of MRSA in the sputum; history of tuberculosis in the 
1950's; and a history of urinary tract infections.

A September 1997 opinion based on a review of the medical 
evidence concluded that the veteran's terminal pneumonia was 
not related to his service-connected tuberculosis.  The 
tuberculosis had been inactive since 1967.  The pneumonia 
infections were instead a complication of the veteran's 
cerebellar tumor and neurosurgery.  Following his surgery, he 
required feeding through a tube, and he demonstrated poor 
tolerance of the tube.  Continued treatment to accommodate 
the feeding tube, including a tracheostomy and frequent 
suctioning, "posed an insurmountable risk of pneumonia."

In March 2000, a cardiologist reviewed the medical records 
and opined that the veteran had likely developed persistent 
systemic hypertension prior to November 1951.  Medical 
records suggested that control of the hypertension was 
variable.  The physician opined that the medical conditions 
which caused the veteran's death were long standing problems 
associated with his cerebellar tumor and neurosurgery.  The 
doctor stated that hypertension had only a casual 
relationship with the veteran's death.  "Systemic 
[hypertension] did not contribute substantially to cause the 
veteran's death."

The RO made repeated requests for treatment records from VA 
medical centers identified by the appellant, but no further 
records were available, including in archived files.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  As a general rule, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  38 C.F.R. § 3.312(c)(2).  

Here, the primary cause of the veteran's death is listed as 
pneumonia.  The appellant alleges that the veteran's 
longstanding, inactive tuberculosis predisposed him to 
contracting pneumonia.  However, as a layperson, the 
appellant is not competent to offer an opinion on a matter 
requiring specialized medical knowledge, such as causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The sole 
medical opinion addressing the question of a relationship 
between tuberculosis and pneumonia states that the two 
diseases were unrelated.  Instead, the recurring pneumonias 
were a complication of the need to tube-feed the veteran 
following his treatment for a cerebellar tumor.  The tumor 
was not manifested in service or in the first postservice 
year; was not service connected; and is not alleged to be.  
The preponderance of the medical evidence is against the 
appellant's claim that service-connected tuberculosis 
materially and significantly contributed to the cause of the 
veteran's death.

In March 2000, a VA cardiologist opined that hypertension was 
likely first manifested within a year of the veteran's 
November 1950 separation from service.  While service 
connection for hypertension has not been formally 
adjudicated, the medical evidence suggests that service 
connection might have been warranted for the disease.  
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  However, even if hypertension is considered a 
service-connected disability, the preponderance of the 
medical evidence establishes that it was not a significant 
contributing factor in the veteran's death.  The opinion of 
the March 2000 reviewing cardiologist, obtained at the 
Board's remand request and the only competent evidence on the 
question, is to the effect that hypertension did not 
contribute substantially to cause the veteran's death.  Any 
relationship between death and hypertension was casual, not 
causal.

In summary, the primary and contributory causes of the 
veteran's death were not service connected, and service 
connected disability did not contribute to cause or hasten 
his death.  The preponderance of the evidence is against the 
appellant's claim, and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

